Citation Nr: 0007386	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-49 758	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for foot fungus (tinea 
pedis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

FINDINGS OF FACT

1.  The veteran retired from the military in May 1981 after 
more than 20 years' of active duty service.

2.  In a February 25, 2000, statement to his representative, 
he indicated that he was withdrawing his appeal for service 
connection for foot fungus (tinea pedis).

3.  On March 17, 2000, prior to promulgating a decision in 
his appeal, the Board received notification of his election 
to withdraw it.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  Since the veteran 
has withdrawn his appeal for service connection for foot 
fungus (tinea pedis), there are no remaining allegations of 
errors of fact or law for appellate consideration by the 
Board.  Accordingly, the Board does not have jurisdiction to 
review the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Member, Board of Veterans' Appeals





